DETAILED ACTION
This action is in response to the amendments and remarks received on 04/25/2022, in which no claims have been amended, claims 1-2 and 4-17 are pending, claims 7-17 are withdrawn as directed to a non-elected invention and claims 1-2 and 4-6 are ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 23 JUNE 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Amendment
The previous 35 U.S.C. 112 (b) rejection of claim 3 is withdrawn in view of the cancelation of said claim.
Response to Arguments
Applicant's arguments filed 04/25/2022have been fully considered but they are not persuasive. 
In response to Applicants’ argument that “a dry weight fiber content less than 2.5% as claimed is a patentable distinction in view of Koslow with and without the teachings of Knipmeyer and Fischer”; the Examiner disagrees. Applicants support this argument by providing the Declaration (dated 04/25/2022) that supply data that shows an improvement of flow rate for a dry weight fiber content of 2.5 (as compared to 5%), and thus allege the claimed invention shows unexpected results. In response to Applicants’ argument that the claimed invention possesses unexpected results and is thus not obvious in view of the combination of references, the Examiner disagrees. The data provided in the instant disclosure are not sufficient to show unexpected results of the claimed invention.  Specifically:
It is well settled that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness.  See 2145 which states “[a] showing of unexpected results must be based on evidence, not argument or speculation” and 716.02(d) which states “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range” and “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.
1. As rejected claim 1 is significantly broader than examples used in the declaration, which applicant cites as an example of unexpected results and which are limited to one specific media mixture with the amount of nanofiber varied. As the packing of the material would clearly change based on such factors as: the size of the granules, their specific relative amounts, the specific flow rates and cartridge design used in testing, etc. the results presented are not seen to be commensurate in scope with the broad claims which do not limit any of the variables mentioned.
2. In view of the disclose in Fischer that decreasing a fraction of nanoparticles in the mixture increases the average flow rate through the mixture (see C10/L4-28 and FIG. 7), Applicant’s results showing that flow increases with less nanofibers are also not seen to be unexpected.
Thus the claimed invention is not seen to possess unexpected results and is obvious in view of the cited art.
In response to Applicants’ argument that the Double Patenting Rejection is in error because “the instant claims recite a range of "less than 2.5% dry weight of the granular filtration media," which is not disclosed in the '416 patent. Therefore, the Applicant could not have claimed a range less than 2.5% in the '416 patent. Furthermore, there is no reason given in the '416 patent to have modified the range of less than 2% claimed in the '416 patent to a range of less than 2.5% of the current claims”; the Examiner disagrees.  The range of “less than 2%” overlaps the range claimed, where overlapping ranges are prima facie evidence of obviousness, and thus the rejection is proper.  See MPEP 2144.05(I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2004/0178142 (hereinafter “Koslow”) in view of US 2008/0110820 A1 (hereinafter “Knipmeyer”) and US 5,985,112 (hereinafter “Fischer”).
Regarding claim 1 Koslow discloses a granular filtration media mixture including granular activated carbon and granular zeolite (see paragraphs 23, 26, and 28) and a natural polymeric nanofiber (e.g., cellulose, see paragraphs 19-21), and thus the nanofibers are comprised in a mixture with more than one different granular particles, and wherein the media includes up to 95% activate agents (i.e. where the nanofibers are not active agents) [0028].
Koslow fails to specify including granular ion exchange resin, and fails to specify the nanofibers as being specifically less than 2.5% of the dry weight of the granular filter media. 
However, with regard to ion exchange resin, Knipmeyer et al disclose that it is known in the art to blend either an ion exchange resin or a zeolite with activated carbon to remove heavy metals from water (see paragraph 12). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the filtration media of Koslow by substituting for the zeolite, an ion exchange resin as employed by Knipmeyer in order to provide the predictable result of removing heavy metals from water because zeolite and ion exchange resin are known art alternatives for mixing with activated carbon. 
With regard to the wt% of nanofibers, Fischer discloses the concept of including nanofibers in an amount less than 2.5% of the dry weight of granular filter material in a granular mixture of large and small particles (e.g., 1 wt. % nanoparticles and 99 wt. % larger scaffold particles, see the paragraph spanning columns 9-10). Fischer discloses that the mixture can be used in filtration and adsorption applications (see the second full paragraph in paragraph 11) and that decreasing a fraction of nanoparticles in the mixture increases the average flow rate through the mixture (see C10/L4-28 and FIG. 7). 
Therefore, before the effective filing date, it would have been prima facie obvious to one of ordinary skill in the art to modify the granular filtration media mixture of Koslow so as to have included less than 2.5 wt. % nanofibers as suggested by Fischer in order to provide desired filtration properties such as increasing a flow rate through the mixture.
Regarding claim 2 Koslow in view of Knipmeyer and Fischer discloses the granular filtration media of Claim 1, wherein the granular particles have an average particle size from 1-5000 microns [0028] and the nanofibers have an average diameter of less than 1000 nm [0003], [0021]; these disclosed ranges overlap the claimed ranges. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Koslow’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 4 Koslow in view of Knipmeyer and Fischer discloses the granular filtration media of Claim 1, wherein the filtration media disclosed by Koslow will obviously have a moisture content of 3-70% by weight at least when used to filter water (see [0071]-[0072]) or at some point in time during the manufacturing process thereof (see [0069]). 
Regarding claim 5 Koslow in view of Knipmeyer and Fischer discloses the granular filtration media of Claim 1, wherein the mixture may further comprise at least granular particles of diatomaceous earth [0023].
Regarding claim 6 Koslow in view of Knipmeyer and Fischer discloses the granular filtration media of Claim 1, wherein Koslow discloses the polymeric nanofibers as being nanofibrillated cellulose (e.g., fibrillated lyocell fibers, [0019]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,668,416. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough to be read upon the patent claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773